OPINION DENYING SECOND MOTION FOR A REHEARING.
(Filed July 19, 1920.)
The opinion of the court was delivered by
Mason, J.:
The appellant has tendered and asked leave to file a second motion for a rehearing, based upon the ground that a-part of the reasoning upon which the decision of the court was rested is inapplicable because the defendant, being a Missouri corporation, cannot be brought into a Kansas court by service here upon one of its officers or agents unless it is *332engaged in business in this state. The leave asked is granted, but the motion for a rehearing is denied for the reasons that, irrespective of the merits of the contention in other respects, the motion to set aside the service was not based upon the defendant’s being a foreign corporation, and the abstract does not disclose that it was shown to the district court that the defendant was a Missouri corporation, or that it was not a domestic corporation.